Title: From James Madison to Henry Lee, 13 April 1790
From: Madison, James
To: Lee, Henry


Dear sirN. york April 13th 1790
Your favor of the 4th ult. by Col. Lee was received from his hands on Sunday last. I have since recd. that of the 3d Instant. The anticedent one from Alexandria, though long on the way was recd. some time before. In all these, I discover strong marks of the dissatisfaction with which you behold our public prospects. Though in several respects they do not comport with my wishes—yet I cannot feel all the despondency which you seem to give way to. I do not mean that I entertain much hope of the Potomac, that seems pretty much out of sight—but that other Measures in view, however improper, will be less fatal than you imagine.
The plan of discrimination has met with the reception in Virginia on which I calculated. The towns would for obvious reasons disrelish it, and for a time they always set public opinion. The country in this region of America, in general, if I am not misinformed, has not been in unison with the Cities—nor has any of the latter except this, been unanimous against the Measure. Here the sentiment was in its full vigor, and produced every exertion that could influence the result.
I think with you that the Report of the Secretary of the Treasury is faulty in many respects—it departs particularly from that simplicity which ought to be preserved in finance, more than any thing else. The novelty and difficulty of the Task he had to execute form no small apology for his errors, and I am in hopes that in some instances they will be dimi[ni]shed, if not remedied.
The proposed assumption of the state debts has undergone repeated discussions, and contradictory decisions. The last vote was taken yesterday in a Committee of the whole and passed in the negative 31 vs 29. The minority do not abandon however their object, and ’tis impossible to foretell the final destiny of the measure. It has some good aspects, and under some modifications would be favorable to the pecuniary interests of Virginia—and not inconsistent with the general principle of justice. In any attainable form it would have neither of these recommendations and is moreover liable to strong objections of a general nature. It would certainly be wrong to force an affirmative decision on so important and controvertible a point—by a bare majority, yet I have little hope of forbearance from that scruple.
Mass. & S. Carolina with their allies of Connecticut & N. York are too zealous to be arrested in their pursuit, unless by the force of an adverse majority.
I have recd. your reflections on the subject of a public debt with pleasure—in general they are in my opinion just and important. Perhaps it is not possible to shun some of the evils you point out, without abandoning too much the reestablishment of public credit. But as far as this object will permit I go on the principle that a Public Debt is a Public curse and in a Rep. Govt. a greater than in any other.
I have mentioned Mr. Lee to Mr. Jefferson who tells me that he found every place preoccupied, and that he has not thought proper to make changes, where no special reasons existed. Various applications had been made previous to that in behalf of your freind. Several had passed through my hands, some of them from Virginia.
I never heard of the report you mention of the Vice Prest. It is but justice to say that I can not believe it to have originated in fact.
I lament with you the inability which impedes arrangements at the great Falls, which would be of so much benefit in a Public, as well as private view. The prospect of aid in this quarter does not strike me as it seems to do you. Money is destined to other projects at this juncture.
Besides I am on no peculiar footing that could favor an experiment, and could never make it less auspiciously than at present. It gives me much concern that it is not more in my power to forward our object.
Present me most respectfully to Mrs. Lee & believe me affy. yrs
Js Madison jr
